 Case 4:21-cv-04027-SOH Document 17                Filed 07/29/21 Page 1 of 2 PageID #: 55




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

MARIO ALEXANDER COURTNEY                                                              PLAINTIFF

v.                                  Case No. 4:21-cv-04027

SERGEANT JUSTIN HICKEY; and
OFFICER JOHNATHAN WEEVER, JR.                                                     DEFENDANTS

                                             ORDER

       On April 1, 2021, Plaintiff Mario Alexander Courtney filed this 42 U.S.C. § 1983 action

pro se. ECF No. 1. On April 26, 2021, Plaintiff’s application to proceed in forma pauperis was

granted. ECF No. 7. Before the Court is Plaintiff’s failure to keep the Court informed of his

address.

       On June 21, 2021 and June 25, 2021, mail sent to Plaintiff at his address of record was

returned as undeliverable indicating “Return to Sender Not Deliverable as Addressed Unable to

Forward.” ECF Nos. 14, 15. More than thirty days have passed, and Plaintiff has not provided a

change of address or otherwise communicated with the Court.

       Although pro se pleadings are to be construed liberally, a pro se litigant is not excused

from complying with substantive and procedural law. Burgs v. Sissel, 745 F.2d 526, 528 (8th Cir.

1984). The Local Rules state in pertinent part:

       It is the duty of any party not represented by counsel to promptly notify the Clerk
       and the other parties to the proceedings of any change in his or her address, to
       monitor the progress of the case, and to prosecute or defend the action diligently
       . . . If any communication from the Court to a pro se plaintiff is not responded to
       within thirty (30) days, the case may be dismissed without prejudice. Any party
       proceeding pro se shall be expected to be familiar with and follow the Federal
       Rules of Civil Procedure.

Local Rule 5.5(c)(2).
 Case 4:21-cv-04027-SOH Document 17                  Filed 07/29/21 Page 2 of 2 PageID #: 56




       Additionally, the Federal Rules of Civil Procedure specifically contemplate dismissal of a

case on the grounds that the plaintiff failed to prosecute or failed to comply with orders of the

court. Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962) (stating the

district court possesses the power to dismiss sua sponte under Rule 41(b)). Pursuant to Rule 41(b),

a district court has the power to dismiss an action based on “the plaintiff's failure to comply with

any court order.” Brown v. Frey, 806 F.2d 801, 803-04 (8th Cir. 1986) (emphasis added).

       Plaintiff has failed to keep the Court informed of his address and has failed to prosecute

this case. Therefore, pursuant to Federal Rule of Civil Procedure 41(b) and Local Rule 5.5(c)(2),

the Court finds that this case should be dismissed. Accordingly, Plaintiff’s Complaint (ECF No.

1) is DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED, this 29th day of July, 2021.

                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             Chief United States District Judge




                                                 2
